Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J), dated April 8, 2003, which, pursuant to Correction Law article 6-C, after a hearing, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s finding that the Board of Examiners of Sex Offenders correctly determined that he should be assessed 20 points as to item *358number 4 on his “Risk Assessment Instrument,” because the defendant subjected the victim to a “continuing course of sexual misconduct,” is supported by clear and convincing evidence (see People v Smith, 5 AD3d 752 [2004]; People v Muniz, 300 AD2d 379 [2002]; People v Thomas, 300 AD2d 379 [2002])
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. H. Miller, J.P., Santucci, Mastro and Skelos, JJ., concur.